Citation Nr: 1720201	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-18 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and cyclothymic disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1988 to June 1991.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing before a Decision Review Officer in April 2013.  A transcript of the hearing is of record.  

The Board observes that the Veteran originally filed a claim for entitlement to service connection for depression.  The United States Court of Appeals for Veterans Claims (Court) has recently determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, he or she is seeking service connection for any acquired psychiatric disability regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, as reflected on the title page, the Board has recategorized the issue on appeal as entitlement to an acquired psychiatric disorder, to include depression and cyclothymic disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that her acquired psychiatric disorder is related to her active service.  The record reflects that the Veteran had a miscarriage while in service.  In July 2012, the Veteran was afforded a VA examination, where the examiner diagnosed the Veteran with cyclothymic disorder.  The examiner opined that the Veteran's depressive symptoms were less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  
The rationale provided was that the Veteran had a history of depressive symptoms dating back possibly as early as her teenage years.  The examiner also noted that her symptoms upon examination appeared to be related to current non-military-related stressors.  While the Veteran stated that she received counseling while in service, her service treatment records did not document any counseling sessions.  While a March 25, 1991, medical record indicates a consultation noting "severe mood swings" and that the Veteran was "anxious and high strung", no specific diagnosis was given at the time. 

The Board finds the July 2012 examiners opinion inadequate.  While the examiner stated the Veteran's depressive symptoms existed prior to service, a psychiatric disorder was not noted on the Veterans entrance examination, so she is presumed to have been physically sound upon entry into service unless the evidence clearly and unmistakably shows that the Veteran's disability was both preexisting and not aggravated by service.  Applicable law states that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  The Veteran has asserted that, while she may have had some issues with depression when she was young, she did not need psychiatric help until her time in the military. The examiner, however, did not address whether the Veteran's depressive symptoms clearly and unmistakably showed preexistence and non-aggravation.  Therefore, an addendum opinion is required.  

In addition, and as previously noted, the Veteran reported to the examiner that she received counseling while in service, but the examiner noted that no such records were documented.  Of record, however, is a March 2011 statement from the Veteran asserting that these counseling sessions took place at Ireland Army Hospital in Fort Knox, Kentucky.  On remand, these records should be associated with the Veteran's claims file prior to examination.    
The Board also notes that the Veteran submitted additional evidence since the July 2012 examination that should be considered, including a June 2013 statement from her private physician as to the etiology of her depressive symptoms, as well as the Veteran's own April 2013 hearing testimony. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to his claim.  All identified VA records should be added to the claims file, to include any mental health records from Ireland Army Hospital in Fort Knox, Kentucky.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  After the above development has been accomplished to the extent possible, obtain an addendum opinion from the July 2012 examiner of record or, if not available, a similarly qualified provider, with respect to the Veteran's claim.  The claims file must again be reviewed by the examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled.

Following review of the claims file and, if necessary, examination of the Veteran, the examiner is requested to provide opinions on the following:

(a) Does the evidence of record show clearly and unmistakably (obvious, manifest, and undebatable) that the Veteran's acquired psychiatric disorder pre-existed active duty service.
(b) If so, then does the evidence of record show clearly and unmistakably (obvious, manifest, and undebatable) that the Veteran's pre-existing disorder did not permanently increase in severity during service, beyond any natural progression of the disorder.

(c) If either (a) or (b) is answered no, the examiner is then asked to again opine as to whether is it at least as likely as not (probability of at least 50 percent or greater) that the Veteran's acquired psychiatric disorder is related to her active duty service.

A complete rationale for all opinions must be provided.  The examiner should specifically discuss the opinion of the Veteran's private physician, the Veteran's lay assertions during her April 2013 hearing, as well as any new mental health records that become associated with the claims file. 

3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




